UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of report (Date of earliest event reported)November LSB INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Delaware 1-7677 73-1015226 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 16 South Pennsylvania, Oklahoma City, Oklahoma (Address of principal executive offices) 73107 (Zip Code) Registrant's telephone number, including area code (405) 235-4546 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01.Other Events A.Repurchase of 5.5% Debentures On November 10, 2008, LSB Industries, Inc. (the “Company”) purchased a total of $5,000,000 aggregate principal amount of its 5.5% Convertible Senior Subordinated Debentures due 2012 (the “Debentures”) for $3,600,000, plus accrued interest of $100,833. This purchase was funded from the Company’s working capital. SBL, L.L.C. (“SBL”) purchased a total of $4,000,000 aggregate principal amount of the Debentures for $2,880,000, plus accrued interest of $80,667.SBL is owned by Golsen Family, L.L.C. (“GFLLC”), Barry H. Golsen (the Company’s President and Chief Operating Officer and member of its Board of Directors), Steven J. Golsen (the chief executive of one of the Company’s subsidiaries), and Linda F. Rappaport.GFLLC is owned by Jack E. Golsen (the Company’s Chief Executive Officer and Chairman of its Board of Directors), through his revocable trust, his spouse, Sylvia H. Golsen through her revocable trust, his sons Barry H. Golsen and Steven J. Golsen, and his daughter, Linda F.
